In a proceeding pursuant to CPLR article 78 to review the appellant school district’s placement of certain letters of reprimand into the petitioner’s personnel file without affording him a due process hearing, the school district appeals from a judgment of the Supreme Court, Suffolk County (Lama, J.), dated January 21, 1986, which ordered that the letters be expunged from the petitioner’s file.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the proceeding is dismissed on the merits.
Education Law § 3020-a provides the exclusive method of disciplining a tenured teacher in New York State. Under the statute, a tenured teacher is entitled to a due process hearing *543prior to the imposition of "A reprimand, a fine, suspension for a fixed time without pay or dismissal” (Education Law § 3020-a [4]). The Court of Appeals has held that a written communication from a school administrator to a tenured teacher criticizing the teacher’s performance or conduct may be made a part of the teacher’s permanent personnel file without affording him a hearing pursuant to Education Law § 3020-a (Holt v Board of Educ., 52 NY2d 625). The court likened those documents to "administrative evaluations which [school district] supervisory personnel * * * have [a] right and [a] duty to make as an adjunct to their responsibility to supervise the faculty of * * * schools” (Holt v Board of Educ., supra, at p 631: Matter of Memminger v Westbury Union Free School Dist, 55 NY2d 867).
The letters complained of in the instant case fall within the permissible range of administrative evaluation. While the language of the letters was critical and indicated that the principal was reprimanding the school teacher, the letters fell far short of the sort of formal reprimand contemplated by the statute. Accordingly, we find that Special Term improperly ordered expungement of the letters from the petitioner’s personnel file. Thompson, J. P., Niehoff, Kunzeman and Sullivan, JJ., concur.